DETAILED ACTION

	Claims 1 – 2, 4 – 8,  10 – 14, 16 – 20, and 22 – 30,  which are currently pending, are fully considered below.
	No claims are amended.
	Claim 3, 9, 15, 21 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of claims 1 – 2, 4, 7 – 8, 10, 13 – 14, 16, 19 – 20, 22, and 25 – 30  under 35 USC 103 is not persuasive.
Applicant argues that the amended claim is not obvious under 35 USC 103 (remarks, page 12).
Examiner disagrees. In paragraphs [0052],  [0953], [0954], and [0955], Reitan teaches that an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy. One of the augmented reality model may be currently viewed. In paragraph [0510], Reitan discloses that OCR is performed on live view information in order to compare it with other information through search
Accordingly, this Office Action is made Final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 2, 4, 7 – 8, 10, 13 – 14, 16, 19 – 20, 22, and 25 – 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dan Reitan (U.S. Patent Publication 20130050260) in view of Erik Erikson (U.S. Patent 9,361,716).

With respect to claims 1, 13, and 25, Reitan teaches:
detecting, by a computer system, first information in a live view on a mobile display system while the first information is displayed by a first service on a data processing system, wherein the first information corresponds to second information managed by a second service (see paragraphs [0052], [0096], [0097], and [0098], where images are received from the input media for display, also see paragraph [0574], where the received information is combined with related secondary, stored information);

determining, by the computer system, whether a discrepancy is present between the first information displayed on the data processing system and the second information managed by the second service (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy, also see In paragraph [1040], where the media may be live and in real time; paragraph [1045], showing the metadata specifics of the media); and
responsive to the discrepancy being present, performing, by the computer system, a number of actions to resolve the discrepancy, wherein performing, by the computer system, the number of actions to resolve the discrepancy comprises (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy, also see Fig. 10B, also see paragraph [0930], where two different reality models are compared and then an augmented reality model is created).
Reitan does not explicitly disclose displaying a graphical indicator on the live view on the mobile display system in association with the first information displayed in the live view of the first information on the mobile display system, wherein the graphical indicator draws attention of a user of the mobile display system to the discrepancy as claimed.

displaying a graphical indicator on the live view on the mobile display system in association with the first information displayed in the live view of the first information on the mobile display system, wherein the graphical indicator draws attention of a user of the mobile display system to the discrepancy (see column 4, lines 7 – 31, where, to facilitate augmented reality, a camera receives input information and then searches a database of similar information, then a visual representation of data comparisons is projected).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Reitan (1st reference) with the teaching of Erikson (2nd reference) by modifying Reitan such that the augmented reality system of Reitan will be able to use the camera input and subsequent search of Erikson for efficient analysis. The motivation for doing so would be to search for data and run comparisons which may be analyzed, (Erikson, column 4, likes 7 - 31).

With respect to claims 2 and 14, Reitan teaches:
receiving a number of images of a display of the first information on the data processing system from the mobile display system (see paragraphs [0096], [0097], and [0098], where images are received from the input media for display); and
determining whether the first information displayed by the first service corresponds to the second information managed by the second service using the number of images (see paragraphs [0953], [0954], and [0955], where an augmented 

With respect to claims 4 and 16, Reitan teaches:
displaying a prompt on the live view on the mobile display system for user input to resolve the discrepancy (see paragraph [0978], where, through the presentation layer, a user may be prompted for information).

With respect to claims 7 and 19, Reitan teaches:
wherein the mobile display system is selected from one of a head-mounted display, a mobile phone, a tablet computer, smart glasses, and wearable computer glasses (see paragraph [1054], where head up display devices like glasses or helmets may be used to provide camera like information).

With respect to claims 8, 20, and 26, Reitan teaches:
receiving, by a computer system, a number of images from a display of first information on a data processing system in communication with a first service (see paragraphs [0096], [0097], and [0098], where images are received from the input media), 
wherein the number of images is generated from a live view on a head-mounted display system operated by a user and received over the network while the live view of the display of the first information on the data processing system is present (see 
determining, by the computer system, whether the first information displayed on the data processing system corresponds to second information managed by a second service using the number of images received over the network from the head-mounted display system (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy);
responsive to the discrepancy being present, performing, by the computer system, a number of actions through displaying augmented reality information on the live view on the head-mounted display system to resolve the discrepancy (see paragraphs [0953], [0954], and [0955], where an augmented reality model is generated by comparing the metadata of two different reality models or images, and resolving the discrepancy).
Reitan does not explicitly disclose responsive to the first information corresponding to the second information, determining, by the computer system, whether a discrepancy is present between the first information and the second information as claimed.
However, Erikson teaches:
responsive to the first information corresponding to the second information, determining, by the computer system, whether a discrepancy is present between the first information and the second information (see column 4, lines 7 – 31, where, to facilitate augmented reality, a camera receives input information and then searches a 
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Reitan (1st reference) with the teaching of Erikson (2nd reference) by modifying Reitan such that the augmented reality system of Reitan will be able to use the camera input and subsequent search of Erikson for efficient analysis. The motivation for doing so would be to search for data and run comparisons which may be analyzed, (Erikson, column 4, likes 7 - 31).

With respect to claims 10 and 22, Reitan teaches:
displaying a prompt on the live view on the head-mounted display system for user input to resolve the discrepancy (see paragraph [0978], where, through the presentation layer, a user may be prompted for information).

With respect to claims 27 – 30, Reitan teaches: 
Wherein the graphical indicator is at least one of: text, color, bolding, icon, animation, flashing text, and image (see paragraphs [0619] and [0620], where an image is rendered).

Claims 5 – 6, 11 – 12, 17 – 18, and 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dan Reitan (U.S. Patent Publication 20130050260) in view of Erik Erikson (U.S. Patent 9,361,716) in view of Zachary Haitz et al. (U.S. Patent 10,339,608).

	wherein the first information is selected from at least one of current tax withholdings for a number of employees, vacation days remaining for the number of employees, personal time off remaining for the number of employees, a social security number, a home address, or a salary for the number of employees (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-34, where an employer may use augmented reality devices to manage employee information).
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Reitan with the teachings of Haitz in order to facilitate an employer using augmented reality devices to manage their employees (Haitz, column 23, lines 20-34).

With respect to claims 6 and 18, Haitz teaches:
wherein the first service and the second service are selected from at least one of a human resources service, a payroll service, a compliance service, a tax compliance service, a benefits service, or a retirement planning service (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-34, where an employer may use augmented reality devices to manage employee information).


With respect to claims 11 and 23, Haitz teaches:
wherein the first information is selected from at least one of current tax withholdings for a number of employees, vacation days remaining for the number of employees, personal time off remaining for the number of employees, a social security number, a home address, or a salary for the number of employees (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-34, where an employer may use augmented reality devices to manage employee information).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Reitan with the teachings of Haitz in order to facilitate an employer using augmented reality devices to manage their employees.

With respect to claims 12 and 24, Haitz teaches:
wherein the first service and the second service are selected from at least one of a human resources service, a payroll service, a compliance service, a tax compliance service, a benefits service, or a retirement planning service (see column 8, lines 28 – 53, where payroll information includes social security numbers, salary information, tax withholding information, and other employee information, also see column 23, lines 20-
It would have been obvious to one of ordinary skill in the art to modify the teachings of Reitan with the teachings of Haitz in order to facilitate an employer using augmented reality devices to manage their employees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 24, 2022